January 5, 1962
To the Honorable, the House of Representatives of the State of Rhode Island and Providence Plantations
We have received from your honors a resolution requesting, in accordance with the provisions of section 2 of article XII of amendments to the state constitution, our written opinion upon the following question:
“Are the provisions of House 1803 of the 1961 session, being an act in amendment of section 1 of chapter 188 of the public laws, 1959, entitled 'An act relating to release from bridge toll by any school bus using the Mount Hope bridge, and by any ambulance, or any other vehicle used for emergency purposes such as fire trucks and rescue units/ a proper delegation of the powers of the general assembly?”
Apparently House 1803 is a bill now pending in the House. What it purports to enact other than what is summarized in its title which is all that is quoted in your request for our opinion we have not been advised. In the *466circumstances we deem it unwise to venture an opinion without being informed of the full contents of the bill and also as to what provisions of the state constitution may be giving your honors concern regarding the validity of the bill if it is enacted by the general assembly. Upon receipt of the aibove information we shall ,be better able to give the propounded question the consideration which it deserves and which will be helpful -to your honors.
Francis B. Condon
Thomas H. Roberts
Thomas J. Paolino
William E. Powers
G. Frederick Frost